Exhibit 10.34

METABASIS EMPLOYEE INCENTIVE
COMPENSATION PLAN FOR 2007

The Metabasis Employee Incentive Compensation Plan (the “Plan”) is designed to
offer incentive compensation to all eligible employees by rewarding the
achievement of individual and company goals. This plan helps foster an
environment that focuses on the achievement of goals through teamwork,
recognition of company goals and a drive for profitability. The Company reserves
the right to discontinue or modify the Plan at any time at its sole discretion.


I.              PURPOSE OF THE PLAN

The Metabasis Employee Incentive Compensation Plan is designed to:

·                                          Encourage teamwork among all areas
within the Company

·                                          Incorporate an incentive program
within the Company’s overall compensation program designed around the company
and individual goals;

·                                          Reward employees who have a positive
impact on company results;

·                                          Provide an incentive to achieve
overall company goals thereby enhancing shareholder value.

II.            Plan Governance

The Compensation Committee of the Board of Directors will govern the Plan. The
Chief Executive Officer of Metabasis will be responsible for administration of
the Plan. The Compensation Committee will be responsible for approving any
incentive awards to officers of the Company and for determining and approving
incentive awards to the President and Chief Executive Officer.


--------------------------------------------------------------------------------


III.           Incentive Compensation Determinations

A.            Incentive Bonus Target

Incentive bonus targets represent the incentive bonus payable to an employee as
a percentage of each eligible participant’s annual compensation rate (base
salary and sales commissions only) assuming attainment of 100% of individual and
company goals and the composition of the employee workforce. The following are
the incentive bonus targets for each respective job title or group. At the
discretion of management, the bonus may be linked to salary grade rather than a
title:

TITLE

 

BONUS TARGET

 

CEO

 

50

%

President or Senior, Executive, Officer VP

 

35

%

Vice President

 

20

%

Director

 

15

%

Manager, Supervisor

 

10

%

 

C.            Company and Individual Performance Goals

1)                                      The Plan provides for incentive bonuses
based on the achievement of annual individual and company goals that have been
submitted and approved as described in point #2 of this section. The relative
weight between individual and company performance factors varies based on job
levels. The weighting will be reviewed prior to the beginning of each calendar
year and adjusted as necessary or appropriate. The plan weighting for calendar
year 2007 are:

TITLE

 

COMPANY

 

INDIVIDUAL

 

CEO

 

100

%

0

%

President or Senior,

 

 

 

 

 

Executive, Officer VP

 

85

%

15

%

Vice President

 

70

%

30

%

Director

 

60

%

40

%

Manager, Supervisor

 

50

%

50

%

 

2)                                      The President and Chief Executive
Officer will present to the Board of Directors a list of overall company goals
for the year, which are subject to approval by the Board of Directors. All
management-level participants will develop a written list of key


--------------------------------------------------------------------------------


individual goals to be approved by the responsible vice president and by the
President and Chief Executive Officer.

3)                                      Separate payment “percent multipliers”
will be determined after evaluating both individual and company performance
against goals. The following scale will be used to determine the actual bonus
percent multiplier based upon measurement of individual and company performance
against stated goals:

PERFORMANCE

 

PERCENT

 

MEASUREMENT

 

MULTIPLIER

 

Met/exceeded all goals

 

100%-125

%

Met most goals

 

75%-99

%

Met some goals

 

25%-74

%

Performance for the year was unacceptable

 

0

%

 

IV.                          Calculation of Incentive Bonus

Calculation Steps (See attached example):

1)                                Management determines each participant’s
maximum incentive bonus target (the “Bonus Target”) by multiplying the
participant’s base salary paid during the calendar year by the appropriate bonus
target percentage;

2)                                Management determines each participant’s
maximum incentive bonus target for both individual (Individual Target) and
company (Company Target) categories by multiplying the appropriate percentage
weighting for each participants position by the participant’s Bonus Target;

3)                                Management multiplies the approved company and
individual performance measurement percentages against the participant’s Company
Target and Individual Target respectively.

4)                                Management adds the individual and company
totals together to determine the incentive bonus earned for each participant.

V.                              Payment of Incentive Bonuses

Annual individual and company performance reviews will be completed prior to
awarding bonuses. This process requires appropriate management to submit written
evaluations of eligible employee’s individual performance against goals, along
with recommended performance measurement percent multipliers, to their
respective department Vice


--------------------------------------------------------------------------------


Presidents. These evaluations and recommendations will be reviewed and submitted
for approval by the Chief Executive Officer. The Chief Executive Officer will
submit individual evaluations for all officers and recommendations, along with
an evaluation of the Company’s performance against goals, to the Compensation
Committee of the Board of Directors. The Committee will provide final approval
for incentive compensation bonus pay-outs for the officers. The Chief Executive
Officer will approve all non-officer bonuses.

The Company reserves the right to make any or all of the incentive bonus pay-out
in the form of cash or company stock. Additionally, the Company, in its sole
discretion, may pro-rate an employees incentive compensation bonus based on the
employee’s date of hire, tenure in position or other factors as deemed
appropriate.

INCENTIVE COMPENSATION PROGRAM- EXAMPLE CALCULATION

 

Name

 

John Doe

 

Title

 

Director

 

Base Salary

 

$

100,000

 

Bonus Target

 

15

%

Bonus Target Amount

 

$

15,000

 

 

 

 

 

Target Award — Company

 

60%, $9,000

 

Target Award — Individual

 

40%, $6,000

 

 

 

 

 

Performance Multiplier — Company

 

70

%

Performance Multiplier — Individual

 

50

%

 

 

 

 

INCENTIVE AWARD:

 

 

 

Company Component

 

$

6,300

 

Individual Component

 

$

3,000

 

TOTAL AWARD

 

$

9,300

 

 

 

 

 

 

 


--------------------------------------------------------------------------------